Case 1:18-cv-00567-PKC Document 78 Filed 09/03/19 Page 1of1
Case 1:18-cv-00567-PKC Document 77-2 Filed 08/30/19 Page 2 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ci ee ee ee ee x
NANCY MUCCIARONE, :
: No. 1:18-cv- .
Plaintiff, :
: [PR ORDER
- against - : GRANTING DEFENDANT’S
: MOTION FOR WITHDRAWAL
INITIATIVE, INC., INTERPUBLIC GROUP, : OF COUNSEL
DR. PEPPER SNAPPLE GROUP, INC., and
JUSTIN WHITEHEAD,
Defendants.
wen ee ee ee ee ee ee eee eee X

Defendant Dr Pepper Snapple Group, Inc. having made a motion before this Court,
pursuant to Local Civil Rule 1.4, for an Order that Kaitlyn F. Whiteside, Esq. be withdrawn as
counsel for Defendant in the above-captioned action, and the Court having considered the papers
submitted in support of said motion, and for good cause shown;

IT IS HEREBY ORDERED AND ADJUDGED, that the motion is GRANTED; and that
the hereby withdrawn as counsel of record for Defendant. Defendant will continue to be

represented by Laure E. Almon, Esq. at the law firm Seyfarth Shaw LLP.
Dated: “2 Ls

SO ORDERED:

  
 

 

HONA® KEVIN CASTEL, U.S.D.J.

587873 13v.1

 
